United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3693
                                   ___________

Benito Cardenas-Hernandez,             *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Officer McHenry, D6; Sgt. Ritter; Sgt. *
Moore; Officer Pruitt; Frank Atkinson, * [UNPUBLISHED]
Sheriff; Crystal Reed, Nurse,          *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: November 20, 2009
                                Filed: November 25, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Benito Cardenas-Hernandez appeals the district court’s1
dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing. Having
carefully reviewed the record and considered Cardenas-Hernandez’s arguments, we

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas.
find no basis for reversal. See Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir.
1993) (standard of review). The other challenged orders resulted in no reversible
error, and appellant improperly attempts to raise some issues for the first time on
appeal, which we will not consider.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-